UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 Form 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-1418158 PURESPECTRUM, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 41-2233202 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 118 Pipemakers Circle Suite 105 Pooler, GA 31322 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(912) 308-0108[Missing Graphic Reference] Indicate by check mark whether the Registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filerNon-accelerated filerSmaller reporting companyý Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES  NO ý As of May 16, 2011 there were 486,650,842 shares of our $0,0001 par value common stock issued and outstanding. . Available Information Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and all amendments to those reports that we file with the Securities and Exchange Commission, or SEC, are available at the SEC's public reference room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that contains reports, proxy, and information statements and other information regarding reporting companies. TABLE OF CONTENTS Page PART I ITEM 1. Condensed Financial Statements (unaudited) Balance Sheets as of March 31, 2011 and December 31, 2010 1 Statements of Operations for the Six Months Ended March 31, 2011 and 2010 2 Statements of Cash Flows for the Six Months Ended March 31, 2011 and 2010 3 Statements of Changes in Stockholders’ Deficit for the Period FromDecember 31, 2010 through March 31, 2011 4 Notes to Condensed Financial Statements 5-6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk (Not Applicable) 8 ITEM 4. Controls and Procedures 8 PART II ITEM 1. Legal Proceedings 8 ITEM 1A. Risk Factors (Not Applicable) 8 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 ITEM 3. Defaults Upon Senior Securities 9 ITEM 4. [Removed and Reserved] ITEM 5. Other Information 9 ITEM 6. Exhibits 9 SIGNATURES 9 PART I Item 1.Condensed Financial Statements PureSpectrum, Inc. Condensed Balance Sheets March 31, 2011 December 31, 2010 (Unaudited) (Unaudited) Assets Current Assets Cash $ $ Accounts Receivables Inventory Other Current Assets Total Current Assets Furniture & Equipment, net of accumulated depreciation Other Assets Patents, net of accumulated amortization Trademarks Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Checks Drawn In Excess of Bank Balance - - Accounts Payable Accrued Expenses Payroll Liabilities Convertible Debt, current portion, net of discount $113,938 and$0, respectively Notes Payable, current poriton Notes Payable-Related parties, current poriton Total Current Liabilities Long-term Liabilities Accounts Payable, satisfied by common stock issuance - - Accrued expenses, satisfied by common stock issuance - - Notes Payable-Related parties, satisfied by common stock issuance - - Convertible Debentures, net of discount $586,950 and $670,800, respectively Total Long-term Liabilities Stockholders' Deficit Preferred Stock, $0.0001 Par Value, 50,000,000 Shares Authorized, 2,000,000 and 0 Shares Issued and Outstanding at March 31, 2011 and December 31, 2010, respectively Common Stock, $0.0001 Par Value, 900,000,000 Shares Authorized, 486,650,842 and 434,150,842 Shares Issued at March 31, 2011 and December 31, 2010, respectively Additional Paid In Capital Treasury Stock ) ) Prepaid Loan Costs - - Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of the condensed financial statements. 1 PureSpectrum, Inc. Condensed Statements of Operations (Unaudited) For the three months ended March 31, Revenues $ $ Cost of Goods Sold Gross Profit on Sales $ ) $ Expenses Share Based Compensation - Research and Development - Other General and Administrative Expenses Total Expense Net Loss from Operations ) ) Other (Expense) Income Interest Income - - Gain on AP Settlement - - Loss on Asset Disposal - - Inventory Impairment Write Down - - Interest Expense ) ) Total Other (Expense) Income ) ) Net Loss $ ) $ ) Weighted Average Basic & Fully Diluted Outstanding Shares Basic & Fully Diluted Loss per Share $ ) $ ) The accompanying notes are an integral part of the condensed financial statements. 2 PureSpectrum, Inc. Condensed Statementsof Cash Flow (Unaudited) For the three months ended March 31 Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization Share based compensation - Amortization of detachable warrants issued with convertible debt - Amortization of the beneficial conversion feature Services exchanged for common stock - Stock issued for commitment fee collateral - Amortization of prepaid loan costs - Gain on Settlement of Accounts Payable - - Loss on disposal od assets - - (Increase) decrease in: - - Accounts receivables ) Inventory Other current assets ) Increase (decrease) in: - - Accounts payable ) ) Accrued expenses Payroll liabilities - Total adjustments Net cash used by operating activities ) ) Investing Activities Purchase of furniture and equipment - ) Development of Patents and trademarks - - Purchase of Treasury Stock - - Net cash used by investing activities - ) ` Cash Flows from Financing Activities Increase in Checks Drawn in Excess of Bank Balance - Proceeds from borrowing Proceeds from issuance of stock issued for conversion of debt - - Repayment of borrowing - ) Proceeds from issuance of common stock - Proceeds from exersice of options and warrants - Proceeds from debt converted to common stock - - Net cash provided by financing activities Net (Decrease) Increase in Cash ) ) Cash at Beginning of Period Cash at End of Period $ $ Supplemental disclosures of cash flow information and noncash investing and financing activities: Debt and accrued interest converted to common stock $ $ Satisfaction of accounts payable through issuance of common stock $
